COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Juan Hernandez and Maria Hernandez v. Mortgage Electronic
                          Registration Systems, Inc., Household Finance Corporation III, U.S.
                          Bank Trust, N.A. as Trustee for LSF8 Master Participation Trust, and
                          Caliber Homes Loan, Inc.

Appellate case number:    01-18-00468-CV

Trial court case number: 2015-32570

Trial court:              133rd District Court of Harris County

Date motion filed:        November 6, 2019

Party filing motion:      Appellants


       The en banc court has unanimously voted to deny appellants’ motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: __/s/ Sarah B. Landau____________________________________
                   Acting for the Court the En Banc Court*

Date: 03/12/2020______________________

* En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, and Countiss.